Citation Nr: 1732514	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-13 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss prior to July 27, 2009.

2.  Entitlement to increased compensation for bilateral hearing loss, rated as noncompensably disabling prior to April 18, 2011, and 10 percent disabling thereafter.

3.  Entitlement to a compensable rating for asbestosis with pleural plaques prior to March 16, 2009.

4.  Entitlement to an increased rating for chronic obstructive pulmonary disease, to include asbestosis with pleural plaques, rated as 10 percent disabling prior to October 28, 2014, and 100 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1954 to June 1958 and from August 1958 to June 1977.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

These matters were previously before the Board in July 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.   Prior to July 27, 2009, the service-connected left-ear hearing loss disability is shown to have been productive of no more than a Level II designation in the left ear that combines with the Level I designation in the non-service connected right ear, resulting in a noncompensable rating under 38 C.F.R. § 4.85, Table VII.

2.  Prior to November 3, 2009, the Veteran's bilateral hearing loss manifests Level IV hearing acuity in the right ear and Level II hearing acuity in the left ear.

3.  Beginning November 3, 2009, the Veteran's bilateral hearing loss manifests Level IV hearing acuity in both ears. 

4.  Prior to March 16, 2009, the Veteran's service-connected asbestosis with pleural plaques manifested by FVC in excess of 80 percent predicted.

5.  Prior to October 28, 2014, the Veteran's COPD, to include asbestosis with pleural plaques, manifested by FVC in excess of 80 percent predicted, FEV-1 greater than 80 percent predicted, and FEV-1/FVC greater than 80 percent. 

6.  Beginning October 28, 2014, the Veteran's COPD, to include asbestosis with pleural plaques, manifested by maximum exercise capacity less than 15 ml/kg/min oxygen consumption.


CONCLUSIONS OF LAW

1.  Prior to July 27, 2009, the criteria for a compensable rating for left ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  The criteria for a compensable rating for bilateral hearing loss are not met prior to November 3, 2009.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.85, DC 6100.

3.  The criteria for a rating of 10 percent, but not greater, for bilateral hearing loss beginning November 3, 2009, are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.85, DC 6100. 

4.  The criteria for a compensable rating for asbestosis with pleural plaques are not met prior to March 16, 2009. 38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.31, 4.96, 4.97, DC 6833.

5.  Prior to October 28, 2014, the criteria for a rating in excess of 10 percent for COPD, to include asbestosis with pleural plaques, are not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.96, 4.97, DC 6604, 6833.

6.  Beginning October 28, 2014, the criteria for a 100 percent rating for COPD,  to include asbestosis with pleural plaques, are met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.96, 4.97, DC 6604, 6833.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Left-Ear Hearing Loss

The Veteran filed a July 2009 claim contending that an increased rating is warranted for left-ear hearing loss and requesting service connection for right-ear hearing loss.  Service connection was granted for right-ear hearing loss, effective July 27, 2009, in the Board's previous July 2016 decision.  Thus, entitlement to an increased rating for the left ear alone must be considered for the one-year period prior to the filing of the claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. "Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citation omitted).  VA accordingly concentrates on the evidence that establishes the state of the veteran's disability in the period one year before the veteran files his claim through the date VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven auditory acuity levels, designated from Level I through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Rating Schedule also provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2015).  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, with each ear evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest numeral for consideration, with each ear evaluated separately.  38 C.F.R. § 4.86(b).

A July 2009 private hearing assessment is associated with the record.  Although this assessment did not specify that the Maryland CNC word recognition test was used, the Board will assume the results listed include the Maryland CNC test.  The July 2009 audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
60
70
75

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 56 decibels.  Speech recognition ability was 84 percent.  These findings translate to Level II hearing impairment under Table VI.  Level II hearing impairment in one ear with non-service connected hearing in the other ear is considered noncompensably disabling.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test (based on the language of 38 C.F.R. § 3.321(b)(1)) for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The July 2009 hearing evaluation noted dizziness, which is not contemplated in the rating schedule.  However, the Board finds the record does not indicate an exceptional or unusual disability picture, as there is no evidence of marked interference with employment or frequent hospitalization due to dizziness.  Accordingly, an extraschedular rating is not warranted.

Finally, entitlement to a total disability based on individual unemployability (TDIU) is an additional element to be considered of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record does not indicate that the Veteran is unemployable due to his hearing loss, and the Veteran has not contended that it renders him unable to work.  Thus, remand of a TDIU claim is not necessary.

2.  Bilateral Hearing Loss

As noted above, the Veteran is service-connected for bilateral hearing loss from July 27, 2009, which leads to a different analysis than the prior analysis of left-ear hearing loss alone, as the functional effects of the right-ear hearing loss are considered as well.  In an August 2016 rating decision, the RO increased the Veteran's noncompensable rating to a 10 percent rating, effective April 18, 2011.  The Veteran asserts that a higher rating is warranted.

A private hearing assessment dated July 2009 - the same month the claim was filed -  is associated with the record.  Although this assessment did not specify that the Maryland CNC word recognition test was used, the Board will assume the results listed include the Maryland CNC test.  The July 2009 audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
65
75
LEFT
25
20
60
70
75

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 55 decibels in the right ear, and 56 decibels in the left ear.  Speech recognition ability was 76 percent in the right ear and 84 percent in the left ear.  

Using Table VI, the VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level IV hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, combining Level IV right ear hearing acuity with Level II left ear hearing acuity results in a noncompensable evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Accordingly, a compensable evaluation is not warranted following the results of the July 2009 private assessment.  

A November 2009 VA audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
70
80
LEFT
10
10
55
80
90

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 56 decibels in the right ear and 59 decibels in the left ear.  Speech recognition ability was 80 percent in the right ear and 76 percent in the left ear.  

Using Table VI, the VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level IV hearing acuity in both ears.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, combining Level IV right ear hearing acuity with Level IV left ear hearing acuity results in a 10 percent evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Accordingly, a 10 percent evaluation is warranted following the results of the November 2009 VA examination.  

A December 2010 private hearing assessment is also associated with the record.  Although this assessment did not specify that the Maryland CNC word recognition test was used, the Board will assume the results listed include the Maryland CNC test.  The December 2010 audiogram indicated pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
55
65
80
LEFT
15
10
55
70
80

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 54 decibels in both ears.  Speech recognition ability was 96 percent in both ears.  

Using Table VI, the VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level I hearing acuity in both ears.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, combining two Level I designations results in a noncompensable evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Accordingly, a compensable evaluation is not warranted following the results of the December 2010 private examination.  

Finally, an October 2016 VA audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
65
60
70
LEFT
20
10
55
65
75

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 51 decibels in both ears.  Speech recognition ability was 94 percent in the right ear and 96 percent in the left ear.  

Using Table VI, the VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level I hearing acuity in both ears.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, combining two Level I designations results in a noncompensable evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Accordingly, a compensable evaluation is not supported by the results of the December 2010 private examination.  

Considering all the evidence together, including the August 2016 rating decision granting a 10 percent rating effective April 18, 2011, the Board finds a 10 percent rating is warranted effective November 3, 2009, the date of the VA audiogram showing compensable hearing loss.

Beyond the VA examination results, the Board has considered the Veteran's statements regarding the severity of his service-connected bilateral hearing loss.  In an August 2011 statement, the Veteran's wife reported that he fails to understand speech, answers incorrectly, and turns up the television and radio.  The Veteran confirmed at the October 2016 VA examination that he had difficulty with speech clarity and had to ask speakers to repeat themselves.  

These statements are competent evidence on factual matters of which the Veteran and his spouse have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the subjective statements regarding the increasing severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after an audiometric evaluation is performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  This audiometric evaluation requires medical expertise.  The Board finds the objective audiometric findings and opinions provided by medical professionals are afforded the greater probative weight.  The probative value of audiometric examination evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches. 

In light of the foregoing, the Board finds that the weight of the evidence supports the assignment of a 10 percent rating, but not greater, effective November 3, 2009.

Finally, entitlement to a total disability based on individual unemployability (TDIU) is an additional element to be considered of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the record includes evidence that Veteran's hearing loss affects his ability to hear other people, the record does not indicate that the Veteran is unemployable due to his hearing loss, and the Veteran has not contended that it renders him unable to work.  Thus, remand of a TDIU claim is not necessary.

3.  Asbestosis 

The Veteran filed a March 2009 claim contending that an increased rating is warranted for asbestosis with pleural plaques; he also requested service connection for chronic obstructive pulmonary disease (COPD).  Service connection was granted for COPD to include asbestosis with pleural plaques effective March 16, 2009, in the RO's August 2016 decision.  Accordingly, entitlement to an increased rating for the asbestosis with pleural plaque, without consideration of COPD, must be addressed for the one-year period prior to the filing of the claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

The Veteran's asbestosis is rated as noncompensably disabling prior to March 16, 2009.  Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease. 38 C.F.R. § 4.97, DC 6833. The General Rating Formula for Interstitial Lung Disease provides that a 10 percent rating is warranted where the Forced Vital Capacity (FVC) is 75 to 80 percent of predicted value or the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent of predicted value. A 30 percent rating is warranted if the FVC is 65 to 74 percent of predicted value or the DLCO (SB) is 56 to 65 percent of predicted value. A 60 percent rating is warranted where the FVC is 50 to 64 percent of predicted value; DLCO (SB) is 40 to 55 percent predicted value; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation. A 100 percent rating is warranted if the FVC is less than 50 percent of predicted value; DLCO (SB) is less than 40 percent predicted value; maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires oxygen therapy. 38 C.F.R. § 4.97, 6825 to 6833. 

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done. Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. The pre-bronchodilator values are to be used for rating purposes in those instances. 38 C.F.R. § 4.96 (d)(4), (5).

If the DLCO (SB) test is not of record, the disability may be rated based on alternative criteria as long as the examiner explains why the DLCO (SB) test would not be useful or valid in a particular case. 38 C.F.R. § 4.96 (d)(2) (2015).

A February 2009 private PFT did not provide DLCO (SB) results but did report FVC was 105 percent of predicted.  This result is well above the FVC of 75 to 80 percent predicted required for a 10 percent rating under DC 6833; thus, this value corresponds to a noncompensable rating.  38 C.F.R. § 4.31.
      	
Furthermore, entitlement to a total disability based on individual unemployability (TDIU) is an additional element to be considered of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Review of the evidence does not show unemployability due to asbestosis for this period, nor does the Veteran contended that it renders him completely unable to work.  Thus, remand of a TDIU claim is not necessary.

4.  COPD and Asbestosis

As noted above, the Veteran is service-connected for COPD, to include asbestosis with pleural plaques.  This disability is rated 10 percent disabling from March 16, 2009, and 100 percent disabling from October 28, 2014.  The Veteran asserts that a higher rating is warranted.

The rating for the Veteran's COPD and asbestosis has been assigned under DC 6604, which relates to COPD.  Under Diagnostic Code 6604, a 10 percent rating is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  A 30 percent rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assigned for FEV-1 less than 40 percent of predicted, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization, or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 

When evaluating based on PFTs, post-bronchodilator results are used in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  When there is disparity between the results of different PFT's so that the level of evaluation would differ depending on which test result is used, the Board uses the test result that the examiner states most accurately reflects the level of disability. See 38 C.F.R. § 4.96 (d)(5), (6).

A March 2009 chest CT scan showed a 4 millimeter nodule on the right lung as well as calcified pleural plaques consistent with exposure to asbestos.  The Veteran reported in a March 2009 statement that his COPD and asbestosis have caused him to be short of breath and extremely tired.  He further stated he could not walk further than 100 feet or mow the lawn because of his shortness of breath.  He also noted that he had to consistently clear his lungs of mucous discharge.

An October 2009 VA PFT showed FVC of 107 percent predicted, FEV-1 of 122 percent predicted, FEV-1/FVC of 118 percent, and no DLCO (SB) score.  A November 2009 VA examination noted productive cough, thick hard sputum, and shortness of breath with minor exertion. 

In March 2013, the Veteran reported shortness of breath, coughing up phlegm, and chest pains as symptoms of asbestosis.  An August 2013 VA medical center (VAMC) treatment note reported that the Veteran did "okay" with "routine slow walking" but that walking fast made the Veteran feel more dyspneic.  The treatment note also stated that dragging the garbage cans caused shortness of breath for the Veteran.

A September 2013 VA PFT found FVC of 95 percent predicted, FEV-1 of 125 percent predicted, FEV-1/FVC of 132 percent, and no  DLCO (SB) score.  A November 2013 VAMC treatment note reported shortness of breath, a dry cough, and lightheadedness with shortness of breath.  It also noted that the Veteran walked at home for exercise two to three times a week but no longer did yard work. 

A private doctor noted in October 2014 that the Veteran's maximum exercise capacity was less than 15 ml/kg/min oxygen consumption.  A November 2014 VAMC treatment note reported no cough but did report fatigue and shortness of breath with exertion.

Considering this evidence as a whole, the Board finds that a rating greater than 10 percent is not warranted prior to October 28, 2014.  The Veteran's PFT scores in October 2009 and September 2013 were greater than 80 percent predicted for FEV-1 and 80 percent for FEV-1/FVC.  Similarly, a higher rating would not be warranted under SC 6833 for asbestosis because the FVC in both October 2009 and September 2013 was greater than 80 percent predicted.

Following October 28, 2014, the date at which a private doctor reported that the Veteran's maximum exercise capacity was less than 15 ml/kg/min oxygen consumption, a rating of 100 percent is warranted.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test (based on the language of 38 C.F.R. § 3.321(b)(1)) for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The record documents coughing, sputum, shortness of breath, tiredness, and chest pain as symptoms of asbestosis.  Coughing and shortness of breath are respiratory symptoms contemplated by DCs that rate based on lung function.  Chest pain and tiredness are linked to the Veteran's COPD and asbestosis only though the Veteran's testimony; no medical professional has asserted a link.  Although the Veteran is competent to report symptoms, he has not demonstrated medical competence to diagnose those symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Furthermore, the record does not support an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization, caused by the Veteran's chest pains or tiredness.  In a similar manner, although the medical records document issues with sputum and coughing up mucous, the record does not show that this markedly interferes with employment or led to frequent periods of hospitalization.  Accordingly, an extraschedular rating is not warranted.

Finally, entitlement to a total disability based on individual unemployability (TDIU) is an additional element to be considered of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has stated that he is unemployable due to health issues both service connected and nonservice connected, but he has not limited that unemployability to his service-connected disabilities such as his COPD and asbestosis.  Nor does the record support such unemployability, as the record shows the Veteran capable of slow walking without exertion and sedentary work.  Thus, remand of a TDIU claim is not necessary.


ORDER

Entitlement to a compensable rating for left-ear hearing loss prior to July 27, 2009, is denied.

Entitlement to a compensable rating for bilateral hearing loss prior to November 3, 2009, is denied.

Entitlement to a rating of 10 percent, but not greater, beginning November 3, 2009, for bilateral hearing loss is granted. 

Entitlement to a compensable rating for asbestosis with pleural plaques prior to March 16, 2009, is denied.

Entitlement to an increased rating for chronic obstructive pulmonary disease, to include asbestosis with pleural plaques, rated as 10 percent disabling prior to October 28, 2014, and 100 percent disabling thereafter, is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


